DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 101 – Claim Rejection
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 20 and 21 are drawn to functional descriptive material recorded on a computer-readable storage medium.  Normally, the claim would be statutory.  However, the specification does not specifically define a computer-readable storage medium.  Therefore, according to 1351 OG 212, dated 2/23/2010, computer-readable storage medium will be reasonably interpreted to cover both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Furthermore, examiner notes that the cited interpretation is valid even if the specification is silent in regards to computer readable media and other such variations.
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0226462 (Maddison) in view of US 2012/0257811 (Metzger).

As per claim 1, Maddison teaches a method comprising: 
receiving, by a computing device, a digitized scan comprising whole-slide images of two stained slides of tissue, wherein the digitized scan comprises a first whole slide image of a first slide stained with hematoxylin & eosin (H&E) and a second whole slide image of a second slide stained with an immunohistochemical (IHC) antibody cocktail (Maddison: para 22: “first specimen and the second specimen may be adjacent sections (slices) of biological tissue”; abstract: “first marker… second, different marker”; paras 82, 87: “whole slide imaging”; Fig. 2: primarily 210, 212; paras 9, 10; Figs. 4, 5); 
spatially aligning, by the computing device, the first whole slide image of the first stained slide and the second whole slide image of the second stained slide of the digitized scan (Maddison: Fig. 2: primarily 230-232); 
overlaying, by the computing device, a plurality of analysis regions on the spatially aligned first whole slide image and the second whole side image of the digitized scan (Maddison: Fig. 2: primarily 262-268; para 28: tiles; para 111); 
analyzing, by the computing device, one or more of the regions of the spatially aligned first whole slide image and the second whole side image to quantify the staining of the digitized scan (Maddison: Fig. 2: 270-272; paras 33-34: “small scale transformations that apply to individual tiles of the image… extracting features of interest from the first microscopic image and the second microscopic image and establishing a mapping between the features of interest”; para 111: SIFT); 
processing, by the computing device, the quantified staining of the digitized scan using a predictive model to identify areas of cancer within the digitized scan (Maddison: Fig. 2: 240-245; para 17: “a machine-learning algorithm may be trained to identify characteristics corresponding to the same histological feature of interest”; para 28: “Essentially, the machine learning algorithm is being trained to classify each pixel of a tile as exhibiting the histological feature of interest, or not”); and 
outputting, by the computing device, one or more indications of the areas of cancer in the digitized scan (Maddison: para 2: “feature of interest… Identification of stroma in biopsy specimens may be useful for cancer diagnosis”; para 45: “histological feature of interest that would be highlighted in that specimen”; Fig. 3: primarily 245->242->244; para 118; Figs. 12, 13).

Maddison is silent regarding block. 

Metzger teaches receiving, by a computing device, a digitized scan comprising whole-slide images of two stained slides of a block of tissue, wherein the digitized scan comprises a first whole slide image of a first slide stained with hematoxylin & eosin (H&E) and a second whole slide image of a second slide stained with an immunohistochemical (IHC) antibody cocktail (Metzger: abstract; paras 5, 6: blocks; para 8: WSI; para 11: “various biomarkers”; paras 12, 26; Fig. 4: WSI; Fig. 1: “prepare… acquire …”; para 44: “whole slide images are registered to a reference image (typically an H&E stained slide image)… IHC stains”; para 45: “the user selects the reference image (typically an H&E-stained slide image), IHC slides to be analyzed”; para 41: “(the reference slide) was stained with hematoxylin and eosin (H&E)… IHC slides, and a negative control slide in which primary antibody incubation was omitted, were counterstained with hematoxylin”; para 28: “"IHC slide" is herein defined as stained and digitized immunohistochemistry (IHC) data from a single tissue block”); 
spatially aligning, by the computing device, the first whole slide image of the first stained slide and the second whole slide image of the second stained slide of the digitized scan (Metzger: abstract; paras 12, 26; Fig. 6; Fig. 1: “register…”; Fig. 3; para 35; paras 46-47); 
overlaying, by the computing device, a plurality of analysis regions on the spatially aligned first whole slide image and the second whole side image of the digitized scan (Metzger: paras 12, 26; Fig. 1: “overlay…”; Fig. 6: para 38); 
analyzing, by the computing device, one or more of the regions of the spatially aligned first whole slide image and the second whole side image to quantify the staining of the digitized scan (Metzger: abstract; paras 12, 26; Fig. 1: “assign… ”; Fig. 6: para 38); and 
outputting, by the computing device, one or more indications of the areas of cancer in the digitized scan (Metzger: paras 4, 5, 7, 12, 13, 29-31, 41: cancer, tumor, map, carcinoma, adenocarcinoma; Fig. 7: para 39).


Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Metzger into Maddison since Maddison suggests registering images of stained adjacent tissues and processing smaller subsections of the registered images to determine an indication of cancer in general and Metzger suggests the beneficial use of registering images of stained adjacent tissues and processing smaller subsections of the registered images to determine an indication of cancer wherein the adjacent tissue is from a tissue block so that “the tissue can be sectioned into very thin sections, for example 3-4 μm thickness, for incorporating into microscope slides” (Metzger: para 6) in the analogous art of histopathology analysis. The teachings of Metzger can be incorporated into Maddison in that the adjacent tissue is from a tissue block. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 2, Maddison in view of Metzger teaches the methods of claim 1, wherein overlaying a plurality of regions comprises overlaying on the spatially aligned digitized scan a digital grid of analysis regions comprising of a plurality of squares (Maddison or Metzger: See arguments and citations offered in rejecting claim 1 above).

As per claim 3, Maddison in view of Metzger teaches the methods of claim 1, wherein the predictive model comprises a machine-learning model trained to predict areas of cancer within whole slide images (Maddison: See arguments and citations offered in rejecting claim 1 above).

As per claim 4, Maddison in view of Metzger teaches the method of claim 1, wherein the first slide and the second slide include adjacent sections of tissue from the tissue block (Maddison in view of Metzger: See arguments and citations offered in rejecting claim 1 above).

As per claim 5, Maddison in view of Metzger teaches the method of claim 1, wherein spatially aligning, by the computing device, the first whole slide image of the first stained slide and the second whole slide image of the second stained slide comprises: spatially aligning, by the computing device, the first whole slide image of the first stained slide and the second whole slide image of the second stained slide [] (Maddison: See arguments and citations offered in rejecting claim 1 above). Maddison is silent regarding using a rigid transformation.

Metzger teaches spatially aligning, by the computing device, the first whole slide image of the first stained slide and the second whole slide image of the second stained slide using a rigid transformation (Metzger: para 46).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Metzger into Maddison since Maddison suggests registering images of stained adjacent tissues and processing smaller subsections of the registered images to determine an indication of cancer in general and Metzger suggests the beneficial use of registering images of stained adjacent tissues and processing smaller subsections of the registered images to determine an indication of cancer wherein rigid transformation is used as for “minimizing the mean square error” (Metzger: para 46) in the analogous art of histopathology analysis. The teachings of Metzger can be incorporated into Maddison in that rigid transformation is used. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 7, Maddison in view of Metzger teaches the method of any combination of claims 1, wherein analyzing, by the computing device, one or more of the plurality of regions of the spatially aligned digitized scans to quantify the staining comprises: analyzing, by the computing device, one or more of the plurality of regions of the spatially aligned digitized scan to determine at least one of a surface area and an intensity of staining in RGB color channels for each of the one or more of the plurality regions (Maddison: See arguments and citations offered in rejecting claim 1 above; also see para 21: RGB. Note that features are apparent due to intensity representing staining | or Metzger: See arguments and citations offered in rejecting claim 1 above: para 48: PNG images have RGB).

As per claim 9, Maddison in view of Metzger teaches the method of claim 1, further comprises scanning the two stained slides using a whole slide scanner to create the digitized scan (Maddison or Metzger: See arguments and citations offered in rejecting claim 1 above).

As per claims 11-15 and 17, arguments made in rejecting claims 1-5 and 7 are analogous to arguments for rejecting claims 11-15 and 17-18. Maddison also teaches an apparatus comprising: a computer-readable storage medium; and a processor coupled to the computer-readable storage medium (Maddison: Fig. 1; paras 82-86).

As per claim 20, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 20. Maddison also teaches a computer-readable storage medium storing instructions that, when executed, cause one or more processors (Maddison: Fig. 1; paras 82-86).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0257811 (Metzger) as applied to claims 1 and 11 above, and further in view of Official Notice.

As per claim 6, Maddison in view of Metzger teaches the method of any combination of claims 1, wherein each of the plurality of analysis regions are squares of area [] (Maddison: para 113: “the individual tiles are 512x512 pixels in size.”). Metzger also teaches wherein each of the plurality of analysis regions are squares of area [] (Metzger: para 26: “the grid includes a plurality of grid squares each having a configurable size”). Maddison in view of Metzger does not teach area 0.25 mm^2. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of a particular sized subimage suitable from the ML model. The teachings of the prior art could have been incorporated into Maddison in view of Metzger in that the area of each grid square is 0.25 mm^2.

As per claim 16, arguments made in rejecting claim 6 are analogous to arguments for rejecting claim 16. Maddison also teaches an apparatus comprising: a computer-readable storage medium; and a processor coupled to the computer-readable storage medium (Maddison: Fig. 1; paras 82-86).

Claims 10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0257811 (Metzger) as applied to claims 1, 11, and 20 above, and further in view of US 20150301054 (Liao).

As per claim 10, Maddison in view of Metzger teaches the method of claim 1. Maddison in view of Metzger does not teach the immunohistochemical (IHC) antibody cocktail contains primary antibodies against alpha-methylacyl CoA racemase (AMACR), high- molecular weight cytokeratin (HMWCK), and p63. Liao teaches these limitations (Liao: Fig. 2: para 64: “FIG. 2 shows IHC staining using antibodies binding to AMCAR/HMWCK/p63”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Liao into Maddison in view of Metzger since Maddison in view of Metzger suggests histological staining with IHC in general and Liao suggests the beneficial use of histological staining with IHC wherein an IHC cocktail comprising AMCAR/HMWCK/p63 is used as for “binding respectively to AMCAR, HMWCK (clone 34βE12), and CK5/6 (B)” (Liao: para 64) in the analogous art of histological staining with IHC. The teachings of Liao can be incorporated into Maddison in view of Metzger in that an IHC cocktail comprising AMCAR/HMWCK/p63 is used. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 19, arguments made in rejecting claim 10 are analogous to arguments for rejecting claim 19. Maddison also teaches an apparatus comprising: a computer-readable storage medium; and a processor coupled to the computer-readable storage medium (Maddison: Fig. 1; paras 82-86).


As per claim 21, arguments made in rejecting claim 10 are analogous to arguments for rejecting claim 21. Maddison also teaches a computer-readable storage medium storing instructions that, when executed, cause one or more processors (Maddison: Fig. 1; paras 82-86).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
US 2021/0150701 (Thagaard) also teaches receiving, by a computing device, a digitized scan comprising whole-slide images of two stained slides of a block of tissue, wherein the digitized scan comprises a first whole slide image of a first slide stained with hematoxylin & eosin (H&E) and a second whole slide image of a second slide stained with an immunohistochemical (IHC) antibody cocktail (Thagaard: Fig. 4: “whole slide imaging”; para 15: “two adjacent images having different staining can be serial adjacent sectioning of a tissue block, wherein adjacent sections are processed with different staining protocols, e.g. one with H&E and another with IHC”; paras 7, 8, 13; Fig. 1: primarily 1-7; Figs. 2, 3: “adjacent… staining”; para 27); 
spatially aligning, by the computing device, the first whole slide image of the first stained slide and the second whole slide image of the second stained slide of the digitized scan (Thagaard: paras 9-10; Fig. 1: primarily 8; para 27; paras 50-53); 
analyzing, by the computing device, one or more of the regions of the first whole slide image and the second whole side image to quantify the staining of the digitized scan (Thagaard: paras 10-11; para 74: “In step 9, image analysis algorithms or rule sets processes the first image of the first section. The algorithm depends on the type of the first staining and the objective. The objective of the image analysis may be to detect, segment or classify any information of the first staining. For example, one objective could be to segment tissue compartments in the first image based on IHC biomarkers”; Fig. 1: primarily 9-10; para 27; para 59); 
processing, by the computing device, the quantified staining of the digitized scan using a predictive model to identify areas of cancer within the digitized scan (Thagaard: para 12, 14: tumor; Fig. 1: primarily 10-11; para 27; para 14: tumor; para 30: “tumor regions”; paras 60-62); and 
outputting, by the computing device, one or more indications of the areas of cancer in the digitized scan (Thagaard: para 14: tumor; para 30: “tumor regions”).


US 2014/0185891 (Schoenmeyer) also teaches receiving, by a computing device, a digitized scan comprising whole-slide images of two stained slides of a block of tissue, wherein the digitized scan comprises a first whole slide image of a first slide stained with hematoxylin & eosin (H&E) and a second whole slide image of a second slide stained with an immunohistochemical (IHC) antibody cocktail (Schoenmeyer: para 72: “whole slide”; para 4, 60, 76, 81: “adjacent tissue slices”; paras 5, 7: adjacent; Fig. 9: 48-54: para 77); 
overlaying, by the computing device, a plurality of analysis regions first whole slide image and the second whole side image of the digitized scan (Schoenmeyer: Fig. 9: 59-60; para 78); 
analyzing, by the computing device, one or more of the regions of the spatially aligned first whole slide image and the second whole side image to quantify the staining of the digitized scan (Schoenmeyer: Fig. 9: 61-63; paras 79-80); 
processing, by the computing device, the quantified staining of the digitized scan using a predictive model to identify areas of cancer within the digitized scan (Schoenmeyer: Fig. 9: 64; paras 80-82: tumor); and 
outputting, by the computing device, one or more indications of the areas of cancer in the digitized scan (Schoenmeyer: Fig. 9: 65; para 82: tumor).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662